DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Rahmes ( US 20110044514) .
Regarding claim 1, Rahmes teaches a fingerprint information processing device comprising: 
at least one memory storing instructions([0040], computer system); and 
at least one processor configured to execute the instructions to: 
obtain unique region information( 508 in Fig. 5) that is detected based on fingerprint information representing a fingerprint( 504 in Fig. 5; [0028], inpainting areas), the unique region information representing a unique region included in the fingerprint; 
cause a display attribute, the unique region, and a region of the fingerprint other than the unique region to be displayed based on the obtained unique region information, the display attribute being indicative of being the unique region( 514 in Fig. 5); 
cause, according to a type of the unique region, a process that is executable with respect to the unique region to be displayed( 516 in Fig. 5); and 
determine an abnormality degree of the unique region( 512 in Fig. 5).

Regarding claim 2, Rahmes teaches the fingerprint information processing device according to claim 1, wherein the at least one processor is configured to execute the instructions to: cause the type of the unique region to be displayed based on the unique region information( 514 in Fig. 5;  Fig. 1; Fig. 4).

Regarding claim 3, Rahmes teaches the fingerprint information processing device according to claim 1, wherein the at least one processor is configured to execute the instructions to: switch display between: display of the unique region; display of the region of the fingerprint other than the unique region; and both of the display of the unique region and the display of the region of the fingerprint other than the unique region( Fig.1, Fig. 4).

Regarding claim 4, Rahmes teaches the fingerprint information processing device according to claim 1, wherein the at least one processor is configured to execute the instructions to: obtain fingerprint information that has been repaired to fingerprint information with no unique region based on the unique region information( 514 in Fig. 5); and cause the repaired fingerprint information to be displayed( Fig. 2, Fig. 3).

Claims 5-8, 11 recite the method in the device in claims 1-5, thus also rejected.
Claim 9 recites the medium in the device of claim 1, thus also rejected.

Regarding claim 10, Rahmes teaches the fingerprint information processing device according to claim 1, wherein the display attribute is an attribute that enables the unique region to be distinguished from the region of the fingerprint other than the unique region ( Fig. 1, Fig. 4).


Regarding claim 12, Rahmes teaches the fingerprint information processing device according to claim 1, wherein the abnormality degree ( [0030], block quality scores) is determined based on at least one of direction change of a ridge of the fingerprint or pitch change of the ridge( [0030], a function of the ridge flow coherency).

Regarding claim 13, Rahmes teaches the fingerprint information processing device according to claim 1, wherein the abnormality degree is expressed with gradations( [0030], well defined the ridges are in a block, such as the gradient from a valley to the peak of a ridge)

Allowable Subject Matter
Claim 14 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is also objected to since it recites the limitations in claim 14.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661